      Case 21-53732-jwc     Doc 10 Filed 06/21/21 Entered 06/21/21 14:08:10                Desc Clk.
                             Ntc USC Presume Abuse Page 1 of 1
                              UNITED STATES BANKRUPTCY COURT

                                  For The Northern District of Georgia


In    Debtor(s)
Re:   Virginia Marie Jack                                     : Case No.: 21−53732−jwc
      290 MLK Jr Drive SE                                     : Judge: Jeffery W. Cavender
      Apt 3030                                                : Chapter: 7
      Atlanta, GA 30312

      xxx−xx−8572



             Clerk's Notice Re: United States Trustee's Statement of Insufficient Information
                        Necessary to Make Presumption of Abuse Determination



You are hereby notified that:
      The United States Trustee has determined that the debtor has not filed nor transmitted all of
the required means testing documents and that without these documents, the United States Trustee
cannot make a determination as to whether debtor's case is presumed to be an abuse under 11
U.S.C. § 707(b)(2).



Dated: June 22, 2021




                                                              M. Regina Thomas
                                                              Clerk of Court
                                                              U.S. Bankruptcy Court


Form 404
